 1

 2
                           UNITED STATES DISTRICT COURT
 3                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 4

 5      FERNANDO FRANCISCO
        AGUIRRE-URBINA,
 6
                            Petitioner,
                                                       C18-1743 TSZ
 7
           v.
                                                       ORDER
 8
        BRYAN S. WILCOX, et al.,
 9
                            Defendants.
10
           Habeas petitioner Fernando Francisco Aguirre-Urbina having been released from
11
     custody upon the posting of a $30,000 bond, see Pet.’s Resp. to Show Cause Order at 2
12
     (docket no. 18), this matter is hereby DISMISSED without prejudice as moot. See Colop
13
     Salanic v. Sessions, 2017 WL 3888092 (W.D. Wash. Aug. 9, 2017), adopted, 2017 WL
14
     3872422 (W.D. Wash. Sep. 5, 2017); Egoroff v. Clark, 2010 WL 4056065 (W.D. Wash.
15
     Aug. 26, 2010), adopted, 2010 WL 4038843 (W.D. Wash. Oct. 13, 2010); see also
16
     Obregon v. Sessions, 2017 WL 3478774 (N.D. Cal. Aug. 14, 2017).
17
           The Clerk is directed to send a copy of this Order to all counsel of record and to
18
     Chief Magistrate Judge Tsuchida and to CLOSE this case..
19
           IT IS SO ORDERED.
20
           Dated this 27th day of June, 2019.


                                                     A
21

22
                                                     Thomas S. Zilly
23                                                   United States District Judge
     ORDER - 1
